Case 21-50247-FJS           Doc 53      Filed 04/13/21 Entered 04/13/21 15:40:12                 Desc Main
                                        Document     Page 1 of 1



                            UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF VIRGINIA

                                          Newport News              Division

In re Heather Marie Parks                                            Case No. 21-50247-FJS

                         Debtor(s)                                   Chapter 13


                         Plaintiff(s)                                AP No. [If applicable]

v.


                         Defendant(s)



                                   ORDER STRIKING PLEADING

        A Amended Schedule C                                                     , having been filed by
Heather Marie Parks                  , on           03/26/2021           , and proponent
having failed to timely cure the deficiencies as set forth in the

Notice of Filing Deficiency pursuant to the provisions of LBR 5005-1(E)


it is, therefore

        ORDERED that the above pleading(s) is/are stricken from the record in the above-referenced
case or adversary proceeding.

                                                   WILLIAM C. REDDEN
                                                   Clerk of Court

Date: April 13, 2021                                 /s/ Mozelle K. Jones
                                                   By________________________________
                                                           Deputy Clerk


                                                   NOTICE OF JUDGMENT OR ORDER
                                                                     April 13, 2021
                                                   ENTERED ON DOCKET __________________




[ostrkpldg ver. 12/09]
